DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 14-16, 27-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Razavi et al. (hereinafter Razavi)(US 2020/0045667).
	Regrading claim 1, Razavi teaches a method of operating a user equipment (UE), comprising: determining a power consumption of the UE for a position estimation procedure based on a set of power consumption parameters associated with the UE, the set of power consumption parameters comprising one or more layer-specific parameters associated with a set of positioning frequency layers (PFL), a Positioning frequency layer processing capability of the UE, a positioning reference signal (PRS) resource processing capability of the UE, a PRS measurement type capability of the UE, a positioning session processing capability of the UE, or a combination thereof(P[0093, 0112], UE complexity or power consumption; number of repetitions to perform a proper positioning estimtion; P[0123], capability and power consumption; P[0153], one parameter that is important to be considered is that UE should aggregate the PRS for several occasions based on their bandwidth; P[0189], determining module may perform the processing functions of wireless device; determine at least one parameter based on a capability related to positioning; also based on one or more rules; P[0154], pre-defined rule; minimum number of repetitions or maximum response time); and 
	performing one or more positioning measurements associated with the position estimation procedure in accordance with the determined power consumption(item 508 in Fig. 1; performing measurement based on the determined at least one parameter).  
	Regarding claim 2, Razavi teaches the method of claim 1, further comprising: reporting measurement information based on the one or more positioning measurements to a position estimation entity(Fig. 1, E-SMLC; P[0190], measurement to E-SMLC).  
	Regarding claim 3, Razavi teaches the method of claim 1, further comprising: determining a position estimate of the UE based at least in part on the one or more positioning measurements(P[0149], positioning estimate derived at the location server).  
	Regarding claim 4, Razavi teaches the method of claim 1, wherein the set of power consumption parameters comprises the one or more layer-specific parameters(P[0112], select number of repetitions; power consumption at the UE side).  
	Claims 14-17 are rejected for the same reason as set forth in claims 1-4 respectively.
	Claims 27-30 are rejected for the same reason as set forth in claims 1-3 and 1 respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 5-6, 18-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Razavi et al. (hereinafter Razavi)(US 2020/0045667) in view of Thomas et al. (hereinafter Thomas)(WO 2022/009160).
	Regarding claim 5, Razavi teaches all the particulars of the claim except the method of claim, , wherein the one or more layer-specific parameters comprise whether the set of PFL comprises one or more PFL associated with the same measurement gap.  However, Thomas teaches in an analogous art, wherein the one or more layer-specific parameters comprise whether the set of PFL comprises one or more PFL associated with the same measurement gap (P[0090], measurement gap; P[0096], processing of PRS measurements based on meaurement gap is configured). Therefore, it would be obvious to one of ordianry skill in the art before the effective filing date of the invention to use the method, wherein the one or more layer-specific parameters comprise whether the set of PFL comprises one or more PFL associated with the same measurement gap in order to have efficient packing of PRS.
	Regarding claim 6, Razavi teaches all the particulars of the claim except the method of claim, , wherein the one or more layer-specific parameters comprise whether the set of PFL comprises one or more PFL associated with the same or different component carriers (CCs) or bands. However, Thomas teaches in an analogous art , wherein the one or more layer-specific parameters comprise whether the set of PFL comprises one or more PFL associated with the same or different component carriers (CCs) or bands (P[0091], component carrier for processing PRS). Therefore, it would be obvious to one of ordianry skill in the art before the effective filing date of the invention to use the method , wherein the one or more layer-specific parameters comprise whether the set of PFL comprises one or more PFL associated with the same or different component carriers (CCs) or bands  
in order to have efficient packing of PRS.
	 Claims 18-19 are rejected for the same reason as set forth in claims 5-6 respectively.
Claim(s) 7-9, 20-22  is/are rejected under 35 U.S.C. 103 as being unpatentable over Razavi et al. (hereinafter Razavi)(US 2020/0045667) in view of Da et al. (hereinafter Da)(US 2021/0297215).
	Regarding claim 7, Razavi teaches all the particulars of the claim except, wherein the one or more layer-specific parameters comprise a PRS symbol duration. However, Da teaches in an analogous art wherein the one or more layer-specific parameters comprise a PRS symbol duration (P[0083],transmission duration of PRS;  PRS symbol). Therefore, it would be obvious to one of ordianry skill in the art before the effective filing date of the invention to use the method wherein the one or more layer-specific parameters comprise a PRS symbol duration in order to have efficient acquisition of PRS.
	Regarding claim 8, Razavi teaches all the particulars of the claim except, wherein the one or more layer-specific parameters comprise a number of PRS resources per slot.  
However, Da teaches in an analogous art wherein the one or more layer-specific parameters comprise a number of PRS resources per slot (P[0136], number of PRS symbols in one slot). Therefore, it would be obvious to one of ordianry skill in the art before the effective filing date of the invention to use the method wherein the one or more layer-specific parameters comprise a number of PRS resources per slot in order to have efficient acquisition of PRS.
	Regarding claim 9, Razavi teaches all the particulars of the claim except, wherein the one or more layer-specific parameters comprise whether a quasi-colocation (QCL) source is associated with a PRS resource. However, Da teaches in an analogous art wherein the one or more layer-specific parameters comprise whether a quasi-colocation (QCL) source is associated with a PRS resource(P[0145], QCL of PRS resources). Therefore, it would be obvious to one of ordianry skill in the art before the effective filing date of the invention to use the method wherein the one or more layer-specific parameters comprise whether a quasi-colocation (QCL) source is associated with a PRS resource.  in order to have efficient acquisition of PRS.
	Claims 20-22 are rejected for the same reason as set forth in claims 7-9 respectively.	
Claim(s) 10-13, 23-26  is/are rejected under 35 U.S.C. 103 as being unpatentable over Razavi et al. (hereinafter Razavi)(US 2020/0045667) in view of Bitra et al. (hereinafter Bitra)(US 2018/0132061).
	Regarding claim 10, Razavi teaches all the particulars of the claim except the method of claim 1, wherein the set of power consumption parameters comprises the Positioning frequency layer processing capability.  However, Bitra teaches in an analogous art wherein the set of power consumption parameters comprises the Positioning frequency layer processing capability(P[0026], power consumption of mobile device; PRS trasnmitted in different frequency bands; P[0047], carrier aggregation capability of the mobile device; server may select band combinations based on capability of mobile device). Therefore, it would be obvious to one of ordianry skill in the art before the effective filing date of the invention to use the method wherein the set of power consumption parameters comprises the Positioning frequency layer processing capability in order to have efficient acquisition of PRS.
	Regarding claim 11, Bitra teaches the method of claim 10, wherein the Positioning frequency layer processing capability comprises a number of PFL which the UE can process concurrently(P[0026], capability may allow mobile device to receive simultaneously).  
	Regarding claim 10, Razavi teaches all the particulars of the claim except the method of claim 1, wherein the set of power consumption parameters comprises the positioning session processing capability.  However, Bitra teaches in an analogous art wherein the set of power consumption parameters comprises the positioning session processing capability (P[0026], power consumption of mobile device; PRS trasnmitted in different frequency bands; P[0047], carrier aggregation capability of the mobile device; server may select band combinations based on capability of mobile device; measurements with respect to neigbor wireless transmitters). Therefore, it would be obvious to one of ordianry skill in the art before the effective filing date of the invention to use the method wherein the set of power consumption parameters comprises the positioning session processing capability in order to have efficient acquisition of PRS.
	Regarding claim 13, Bitra teaches the method of claim 12, wherein the positioning session processing capability comprises a number of positioning sessions which the UE can process concurrently(P[0026], capability may allow mobile device to receive simultaneously).  
  	Claims 23-26 are rejected for the same reason as set forth in claims 10-13 respectively.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUTHUSWAMY GANAPATHY MANOHARAN whose telephone number is (571)272-5515. The examiner can normally be reached 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUTHUSWAMY G MANOHARAN/Primary Examiner, Art Unit 2647